                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION

YANZHUO ZHANG and GUOQIANG WU,        *

      Plaintiffs,                     *

vs.                                   *
                                                CASE NO. 3:16-CV-55 (CDL)
FIELDALE FARMS CORPORATION and        *
CLIFFORD JAY TUCK,
                                      *
      Defendants.
                                      *

                                 O R D E R

      The Court reserved ruling on Defendants’ motion to bifurcate

the trial of Plaintiffs’ compensatory damages claims and their

claim for attorney’s fees based on Defendants’ alleged stubborn

litigiousness (ECF No. 85) and Defendants’ related motion to

exclude evidence of Defendants’ liability from the compensatory

damages phase if the trial is bifurcated (ECF No. 78).          The parties

have been unable to reach a stipulation regarding the issues

presented by the motions, thus requiring the Court to decide the

matter.         As the Court indicated at the pretrial conference,

bifurcation is warranted.        Some evidence related to Plaintiffs’

claim     for    attorney’s   fees   is   not   relevant   to   Plaintiffs’

compensatory damages claims, but some evidence regarding these

distinct claims overlaps.       Accordingly, the Court orders that the

trial of these claims shall be bifurcated as follows.




                                      1
       Although Defendants have admitted liability (i.e., breach of

duty and proximate cause), the parties shall be allowed to present

evidence in the compensatory damages phase that would be admissible

on the issues of breach of duty and causation as if Defendants had

not admitted liability, as long as the evidence would be admissible

on    the   Defendants’      stubborn      litigiousness        or     lack      thereof.

Evidence that is relevant solely on the issue of Defendants’

stubborn litigiousness, or lack thereof, shall not be admissible

during the compensatory damages phase, but shall be admissible in

the   second       stage   after    the   jury      has    returned    a    verdict     on

compensatory damages.          So, the standard for admissibility in phase

one    will    be    whether    the    evidence       is    relevant       to    stubborn

litigiousness        and   duty,    breach     of   duty,    proximate          cause   and

damages;      if     the    evidence      is     only      relevant        to    stubborn

litigiousness, then it shall be admitted in phase 2.                            The Court

does not intend to rule in advance of trial on what specific items

of evidence meet this standard.                Counsel shall object at trial

when they deem it appropriate.

       To avoid confusion, the Court intends to instruct the jury at

the beginning of the trial that there are two separate categories

of claims and that they will be bifurcated but there will be some

evidence that overlaps.             That instruction will be consistent with

the following: “Ladies and Gentlemen, Plaintiffs make two types of

claims in this lawsuit.            They seek to recover compensatory damages


                                           2
to compensate them for the injuries they suffered as a result of

Defendants’ conduct that caused the wreck giving rise to this case.

And they also seek to recover their costs of litigation, including

attorney’s fees, that they incurred as a result of having to

litigate their claims.       Litigation expenses, including attorney’s

fees, are not automatically recoverable. In order to recover those

expenses, Plaintiffs must prove that Defendants were stubbornly

litigious.     Because some of the evidence relevant to stubborn

litigiousness may not be relevant on the issue of Plaintiffs’

compensatory damages, we are going to try that part of the case

separately.         We will try the compensatory damages phase first.

And   then    try    the   stubborn   litigiousness   phase   immediately

thereafter.    There may be some evidence that is relevant to both

phases and thus you will be able to consider evidence introduced

during the compensatory damages phase when you consider the issue

of stubborn litigiousness in phase two.”        If the parties wish to

provide a stipulated instruction instead of the one indicated

above, they should do so at least five days before the start of

trial.

      Defendants’ Motion to Bifurcate (ECF No. 85) and Defendants’

Motion in Limine to Exclude Evidence as to Defendants’ Liability

(ECF No. 78) are granted to the extent set forth above.




                                      3
IT IS SO ORDERED, this 18th day of October, 2018.

                               S/Clay D. Land
                               CLAY D. LAND
                               CHIEF U.S. DISTRICT COURT JUDGE
                               MIDDLE DISTRICT OF GEORGIA




                           4
